In their motion for rehearing appellants seek to raise the question of an unlawful search and seizure of the whisky found in the car occupied by them. No objection was made to testimony as to the search, nor is there complaint of anything relating to same evidenced by any bill of exceptions, but if there had been complaint, we would hold it of no avail under the facts of this case, which show that while the officers had information of the activities of appellant Shepperd in transporting intoxicating liquor, which might have *Page 147 
justified them in searching his car without a warrant, — it was in evidence without dispute that the officers in fact stopped Shepperd's car on the occasion in question because same had but one head light and had no tail light at all. The car was stopped on the highway in the nighttime. Under the provisions of article 803, P. C., it was the duty of said officers to stop said car and arrest its operator for violation of the law forbidding the operation of a car on a public road at night without proper lights. Many cases might be cited holding it proper to search a car after it had been legally stopped and the operator had been legally arrested. These suggestions are offered even though there be no bill of exceptions in the record.
The motion for rehearing will be overruled.
Overruled.